Examiner’s CommentExaminer’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Luke Langsjoen on 4/19/2021.

The application has been amended as follows: 

 	Regarding claim 1 line 8, delete “load” and insert “a respective load”. 	 	In line 9, delete “load” and insert “the respective load”. 	 	In line 10, delete “a respective load electrically coupled to the inductor, wherein the load” and insert “the respective load electrically coupled to the inductor, wherein the respective load”.
 	In line 20, delete “the switches” and insert “the respective switches of the plurality of first sub-circuits”.

 	Regarding claim 10 line 7, delete “the first” and insert “the respective first”. 	 	In line 9, delete “the second” and insert “the respective second”. 	 	In line 11, delete “the second” and insert “the respective second”. 	 	In line 14, delete “the first switch” and insert “the respective first switch”. 	 	In line 16, delete “the first” and insert “the respective first”. 	 	In line 17, delete “the first” and insert “the respective first”. 	Regarding claim 12, delete “the first switches” and insert “the respective first switch of each first sub-circuit”. 	Regarding claim 15, line 12 delete “the second” and insert “the respective second”. 	Regarding claim 17 line 3, delete “the first” and insert “the respective first”.

Allowable Subject Matter
Claims 1-6 and 8-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art fails to teach or disclose a programmable load circuit, comprising: a plurality of first sub-circuits connected in parallel between an input and an output of the programmable load circuit, wherein respective load electrically coupled to the inductor, wherein the load comprises a respective second sub-circuit comprising: a respective capacitor connected in parallel to a respective switchable fixed resistor, wherein the switchable fixed resistor is configured to periodically switch between an on state and an off state, wherein the switchable fixed resistor is configured to be in the off state while the switch of the respective first subcircuit is in the second state, and wherein the switchable fixed resistor is configured to be in the on state for at least a portion of a time that the switch of the respective first subcircuit is in the first state, in combination with all the limitations set forth in claim 1. 	Regarding claim 10, the prior art fails to teach or disclose a programmable load circuit, comprising: a plurality of first sub-circuits connected in parallel between an input and an output of the programmable load circuit, wherein, for each first sub-circuit, the respective first switch is configurable in a first state and a second state, wherein while the first switch is in the first state the respective inductor is connected to the output through the respective adjustable load circuit, and wherein while the first switch is in the second state a connection is established between the inductor and the output that bypasses the adjustable load circuit, wherein the first switch is programmable to periodically switch between the first state and the second state according to a first duty cycle, wherein, for each first subcircuit, the respective second switch is configured to be in the off state while the respective first switch is in the second state, and wherein, for each first subcircuit, the respective second switch is configured to be in the on state for at least a portion of the time that the respective first switch is in the first state, in combination with all the limitations set forth in claim 10. 	Regarding claim 15, the prior art fails to teach or disclose a method for operating a programmable load circuit, the method comprising: receiving user input to specify a load for the programmable load circuit; determining a value for a first duty cycle and a second duty cycle based at least in part on the specified load, wherein the first duty cycle is associated with switching each of activation of a plurality of first switches between a first state and a second state, wherein the first state couples a respective inductor to a respective load sub-circuit and the second state couples the respective inductor to ground, wherein each load sub-circuit comprises: a respective second switch connected in series with a respective resistor and 6/11U.S. Application No. 16/575,758Attorney Docket No. 6150-76100a respective capacitor connected in parallel with the second switch connected in series with the resistor, wherein the second duty cycle is associated with activation of the second switches, wherein the method further comprises: operating the first switches and the second switches according to the first duty cycle and the second duty cycle, respectively, such that the programmable load circuit exhibits the specified load.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838